Name: Council Regulation (EC) No 2322/2003 of 17 December 2003 derogating from Regulation (EC) No 1251/1999 as regards the set-aside requirement for the 2004/05 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  deterioration of the environment;  agricultural policy;  European Union law
 Date Published: nan

 Avis juridique important|32003R2322Council Regulation (EC) No 2322/2003 of 17 December 2003 derogating from Regulation (EC) No 1251/1999 as regards the set-aside requirement for the 2004/05 marketing year Official Journal L 345 , 31/12/2003 P. 0020 - 0020Council Regulation (EC) No 2322/2003of 17 December 2003derogating from Regulation (EC) No 1251/1999 as regards the set-aside requirement for the 2004/05 marketing yearTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 36 and 37 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament,Whereas:(1) The support system for producers of certain arable crops introduced by Regulation (EC) No 1251/1999(1), provides that, in order to qualify for area payments, producers are to set aside a certain proportion of their arable land.(2) The cereals market in the Community during the 2003/04 marketing year is characterised by low production due to severe drought in main production regions of the Community. This situation is expected to cause a significant reduction in closing stocks for 2003/04 on the Community market. A normal 2004 harvest would not be expected to lead to a significant increase in stocks. A poor harvest would expose the internal market to potentially serious risks.(3) For the 2004/05 marketing year, the rate for set-aside should therefore be fixed at a lower level than that set out in the second subparagraph of Article 6(1) of Regulation (EC) No 1251/1999,HAS ADOPTED THIS REGULATION:Article 1By way of derogation from the second subparagraph of Article 6(1) of Regulation (EC) No 1251/1999, the basic rate of compulsory set-aside shall be 5 % for the 2004/05 marketing year.Article 21. This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.2. It shall apply to set-aside for the 2004/05 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 2003.For the CouncilThe PresidentG. Alemanno(1) OJ L 160, 26.6.1999, p. 1. Regulation last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1).